Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on January 17, 2008, which adjudicated respondent a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the second degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s suppression motion. There is no basis for disturbing the court’s credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]). The arresting officer heard shots fired and then saw defendant in extremely close temporal and spatial proximity to the gunfire. Defendant had a bulge in his waistband suggestive of a firearm, and was making adjustments to that area. These circumstances clearly provided reasonable suspicion, justifying a pat down of the bulge area (see People v Sanders, 235 AD2d 507 [1997], lv denied 89 NY2d 1015 [1997]). Concur—Saxe, J.E, Friedman, Nardelli, Sweeny and DeGrasse, JJ.